JUSTICE ALLOY, concurring in part and dissenting in part: I agree with the majority that paragraph eight should be stricken and that the trial court’s prohibition on the defendants from operating anywhere in Illinois is overbroad. Additionally, I agree that paragraph 16 of the injunction, concerning a fire prevention system, is over-broad. I disagree, however, with the majority’s insistence upon wholesale reversal of the injunction, even on matters that are not properly before this court. The majority’s approach to paragraph 10 of the trial court order is contrary to the law and to the evidence in this case. Paragraph 10 prohibits the defendants from conducting or allowing any open burning within the State. An open burning occurs when a defendant engages in the burning for the purpose of disposing of refuse. (McIntyre v. Pollution Control Board (1972), 8 Ill. App. 3d 1026, 291 N.E.2d 253.) An accidental fire, therefore, is not an open burning in violation of the Environmental Protection Act. The majority specifically states that, “it would be open burning if a railroad car were deliberately set on fire to burn out all of the wood before the steel was cut up.” As the majority recognizes, one of the defendants admitted that they intentionally burn the wood out of the undercarriages in order to dispose of this wood. The majority correctly cites McIntyre as the controlling law on this issue, correctly states the circumstances that would — under McIntyre — constitute a violation of the open burning statute and even cites the evidence in the record that plainly supports the trial court’s decision. Inexplicably, however, the majority reverses this part of the injunction. The majority attempts to justify this result by taking judicial notice of the utility and widespread use of cutting torches in American industry. As true as this may be, it is certainly irrelevant to the correct resolution of this ease. The issues here are whether the defendants committed open burnings in violation of the law and whether the trial court can enjoin further open burnings in violation of the environmental protection laws. The record and the law supports the trial court’s determination that unlawful open burnings occurred and that the defendants were responsible for those violations. Furthermore, there is no doubt that a court can enjoin further violations of the Environmental Protection Act. (People v. Keeven (1979), 68 Ill. App. 3d 91, 97.) Oddly enough, the majority even notes with apparent approval Environmental Protection Agency v. Hulcher Emergency Service, Inc. (1979), 33 Ill. P.C.B. Op. 391, in which the Pollution Control Board required the removal of the wood from the undercarriages before they were dismantled with cutting torches. In the case at bar, the net effect of paragraphs nine and 10 require the same precaution. Furthermore, the defendants themselves substantially agree with these restrictions: In their argument before this court, they suggest the injunction be modified to read that, “The Defendant shall be permanently enjoined from conducting any open burning to dispose of salvage material.” Despite the evidence, the law and the defendants own request for relief, the majority completely reverses the trial court’s correct determination on this point. Finally, even if we assume the trial court’s language is in some sense vague or confused, it is far more prudent to use our well-established powers to modify the order to more clearly conform to the record and to McIntyre than to reverse the injunction completely. Similarly, the majority’s approach to paragraph 16, concerning prevention of fires on the defendant’s property, is overbroad. The only paragraph that the defendants take issue with is paragraph 16. Paragraph 16, in essence, requires the defendants to build a water-based fire prevention system. I agree with the majority that the State’s concern in this case is to prevent and control fires. I also agree that the trial court should not have mandated the detail of a water-based fire prevention system. The salvager should be free to use any adequate method of preventing and controlling fires. Again,, however, the majority strikes the trial court order completely. This position is contrary to the evidence that demonstrates a consistent pattern of fires over many years. Additionally, the majority gives the defendants more relief than they requested. The defendants do no more than urge this court to modify the injunction to read: “No cutting torches can be used by Defendant until a fire prevention system of either the water or chemical type is installed and approved by the Environmental Protection Agency or other appropriate agency.” Even the majority concedes the trial court was correct at least insofar as its ruling that some fire prevention system is necessary, for they state that “[h]ad the order required that an adequate fire prevention system be installed and maintained, such would be appropriate.” It is apparent, therefore, that the defendants agree they need a fire prevention system, the State agrees they need a fire prevention system, the trial court agrees with that conclusion, the majority agrees with that and I agree with that conclusion. There is no logical reason to strike the injunction completely. If the trial court’s sole error was going into too much detail, we should simply modify the injunction to read, “The defendants shall install and maintain an adequate fire prevention and protection system, with the advice and approval of the Environmental Protection Agency. The defendants shall not use cutting torches until this system is installed and operative.” Not only does this grant the defendants all the relief they asked for, but also tailors the injunction to the evidence as well. Finally, I must take issue with the majority’s complete reversal of parts of the injunction which are not at issue before this court. The defendants agree with the substance of paragraphs 11 and 13 of the trial court’s order. They raised no objection and started to comply with paragraphs 12, 14, 15 and 18. Curiously, the majority chooses to reverse these provisions without argument from either party and without any detailed analysis even in its opinion. The fact that the defendants have complied with these paragraphs does not require them to be reversed now, for the injunction requires continued compliance as well as initial obedience. More importantly, this court should not rule on abstract questions of law. “Other than for jurisdictional reasons a reviewing court should not normally search the record for unargued and unbriefed reasons to reverse a trial court judgment.” (Saldana v. Wirtz Cartage Co. (1978), 74 Ill. 2d 379, 385 N.E.2d 664.) We should not even consider, much less reverse, issues that no party raises or argues on appeal. I would modify paragraphs 10 and 16 to clarify the language and to insure they conform to the law and the record. I would strike paragraph eight, as the majority does, and I would affirm the trial court on all other points.